CONTRAT D'AMODIATION

ENTRE : Wéslur

LA SOCIETE DE DEVELOPPEMENT INDUSTRIEL
ET MINIER DU CONGO « SODIMICO SA »

ET

LA SOCIETE MINIERE DU KATANGA
?SOMIKA SARL’’

RELATIF AUX PERMIS D'EXPLOITATION
(PE) 12263, 12264, 13157, 13158, 13159, 13160

1

v

Entre :

La Société de Développement Industriel et Minier du Congo, « SODIMICO SA », en sigie,
Société Anonyme de Droits Congolais avec Conseil d'Administration,
RCCM :CO/TRICOM/LSHI/RCCM/1-B-1766, Identification Nationale : 6-128-N68158.,
ayant son Siège social au n°549, Avenue Adoula, Commune Annexe, Ville de Lubumbashi,
Province du Haut-Kotanga, en République Démocratique du Congo, représentée aux fins
des présentes par Monsieur Laurent TSHISOLA KANGOA, Directeur Général, ci-après
dénommé « Amodiant» d’une part ;

Et

La Société Minière du Katanga, « SOMIKA SARL» en sigle, Société de Droit Congolais,
RCCM :CD/TRICOM/LSHI/RCCM/13-B-0737, Identification Nationale : 6-193-N43777U,
ayant son Siège social au n° 588, Route Kipushi, Commune Annexe, Ville de Lubumbashi,
Province du Haut-Katanga, en République Démocratique du Congo, représentée aux fins
des présentes par Monsieur SUBRAMANIAN NACHIAPPAN, Directeur Financier et
détenteur d'une procuration spéciale de Monsieur CHAITANYA CHUG,. Administrateur
Directeur Général et Gérant, ci-après dénommée « Amodiataire», d'autre part ;

Ci-après dénommées collectivement les « Parties » et individuellement d’une  « Partie »

PREAMBULE

Attendu. qu'aux termes des procès-verbaux du Conseil d'Administration Ordinaire et de
l'Assemblée Générale Ordinaire de SODIMIKA SA du 26 janvier 2018 (‘le Procès-verbal’),
SODIMIKA SA à exprimé son intention de convertir le Contrat de Partenariat SOUTHERN
RESOURCES SARL- SODIMICO SA (Joint-venture SODIMIKA SA) en Contrats d'Amodiation et
d'option en faveur de SOMIKA SARL, entreprise apparentée de SOUTHERN RESOURCES SARL et
partenaire de SODIMICO SA ét ce, en sollicitant de SODIMICO SA l’accord préalable à la
conversion dudit contrat de partenariot en contrat d'amodiation en faveur de SOMIKA Sarl ;

Attendu que SODIMICO SA, par sa lettre n° 16/0G/SDM/C.05/02/2018 du 5 févriér 2018 (‘la
lettre’), a pris acte desdites dispositions du Conseïl d'Administration Ordinaire et de V'Assomblée
Générale Ordinaire de SODIMIKA SA du 26 janvier 2018 en donnant son accord pour lo
conversion du contrat de partenariat SOUTHERN RESOURCES SARL-SODIMICO SA (Joint-venture
SODIMIKA SA) en contrats d’amodiation el d'option en faveur dé SOMIKA SARL, entreprise
apparentée de SOUTHERN RESOURCES SARL et partenaire de SODIMICO SA ;

du 5 mai 2017, un Conrot
oits sur les 7 carrés miniere
commun

= Attendu que SODIMIKA SA et SOMIKA SARL ont conclu en date
d'Amodiation partielle en vue de conférer à SOMIKA SARL des dr ana
amodiés du Permis d'Exploitation 12264 et qu'ils se sont convenus de mettre fin, Pi
accord, aux droits et obligations résultant dudit Contrat d'Amodiation par un acte re650l

conclu en date du 6 février 2018.

Attendu que SODIMIKA SA et SODIMICO SA ont conclu en date du 7 février 2018, un Contrat Le
Cession par lequel SODIMIKA SA (cédante) cède à SOIMICO SA (cessionnaire) les Fee
d'Exploitation (PE) N° 12263, 12264, 13157, 13158, 13159, 13160 et le Permis de Recherches (FR)
N° 4723, qui les accepte, de manière définitive et irrévocable, et transporte, Sous toutes les
garanties de fait et de droit.

- Attendu que SODIMICO SA est titulaire exclusif des Permis d'Exploitation n°12263, eo an 2
13158, 13159, 13160 composés respectivement de 19,16, 28, 51, 48, 26, carrés miniers dont
coordonnées géographiques et l'extrait de la carte minière sont joints en annexes 1

- Attendu que SODIMICO SA est en mesure, conformément à la loi applicable, de conclure et de
respecter les termes du présent contrat d’amodiation et notamment d'amodier au profit de
SOMIKA SARL les titres miniers.

- Attendu que la société SOMIKA SARL est. éligible aux droits miniers, conformément aux
dispositions de ia loi N° 007/2002 DU 11 Juillet portant Code Minier ;

- Les parties conviennent que l'exécution du présent contrat d’amodiation doit être de bonne foi
et exprimer leur volonté de prendre en compte dans son exécution. les résolutions du Conseil

d'Administration Ordinaire et de l'Assemblée Générale Ordinaire de SODIMIKA SA du 26 janvier
2018.

IL EST CONVENU ET ARRETE CE QUI SUIT :

Article 1 : Définitions des termes

En vertu du présent contrat, les termes suivants signifient:

1. Par Contrat, on entend le présent contrat d'amodiation conclu entre Jes parties en: vertu de
l'article 177 du Code Minier et ses annexes.

2. Jour Ouvrable : désigne un jour autre que le samedi, le dimanche ou un jour férié en République
Démocratique du Congo.

3. AUSCGIE désigne l'Acte Uniforme OHADA relatif à la loi sue les Sociétés Commerciales et les
Groupements d'Intérêt Economique, adopté le 30 janvier 2014, tel qu'ultérieurement modifié,

3

D SET

4

Li

CAMI désigne le Cadastre Minier de la République Démocratique du Congo créé en vartu de
l'article 12 du Code Minier et dont les statuts, l'organisation et le fonctionnement sunt régis ét
le décret n * 068/203 du 3 avril 2013, dans toutes ses subdivisions centrales et provinetales.

S. Date d'Entrée en Production Minière : La date d'expédition du premier chargement des
produits, quelle que soit la nature de la vente commerciale, exception faite des échantillons
envoyés pour analyse, tel que déterminé par toute étude de faisabilité,

Gisement: désigne tout gîte minéral naturel exploitable de Manière rentable dons les
conditions économiques du moment couvert par les Permis d'Exploitation, dont les
coordonnées géographiques figurent à l'Annexe 1.

L

Développement désigne, en ce qui concerne les Permis d'Exploitation, les opérations ou
travaux effectués ayant pour objet, ou liés à, la préparation de l'Exploitation, y compris la
construction ou l'installation d'un broyeur ou de tous autres équipements utilisés pour la
concentration, le traitement ou autre valorisation des produits minéraux, tels que plus
amplement définis dans l'étude de faisabilité définitive.

Période de Développement désigne la période nécessaire au développement du Permis
d'Exploitation, débutant à la date de remise du Programme à l'Amodiant par l'Amodiaraire et
prenant fin à la date d’Entrée en Production Minière;

®

Etude d'impact Environnemental, EIE, en sigle : l'analyse scientifique préalable des impacts
potentiels prévisibles d’une activité donnée sur l’environnement aïnsi que l'examen de
Vacceptablité de leur niveau et des mesures d'atténuation permettant d'assurer l'intégrité de
l'environnement dans les limites des meilleures technologies disponibles à un coût
économiquement viable.

10. Exploitation : toute activité par laquelle une personne se livre, à partir, d’un gisement identifié,
et au moyen des travaux de surface et/ou souterrains, à l'extraction des substances minérales
d’un gisement ou d’un gisement artificiel, et éventuellement à leur traitement afin de les utiliser
ou de les commercialiser,

11. infrastructure : toute Installation, de quelque nature qu'elle soit, située sur le périmètre du

Permis d'Exploitation, affectée à la conduite de l’exploitation et visée par l'inventaire de la
situation.

12. Force Majeure désigne tout événement imprévisible, irrésistible et indépendant de la volonté
de la Partie qui l'invoquant, y compris, sans limitation, les catastrophes neturelles (tempêtes,
inondations, tremblements de terre, éruptions volcaniques, tsunamis et incendies), les guerres
civiles, les révolutions, les rébelions , les pillages, les émeutes, les actes terroristes, les crises
politiques {tels que:les coups d’État), les troubles civils (comme les lock-out et les grèves) ou tes
sanctions internationales (telles que les barrières commerciales et financières et les embargos).

13, Titulaire : fouté personne au nom de laquelle un droit minier où rrière est accordé et un
titre minier ou de carrière est établi, conformément.aux dispositions du Code Minies et qui
réalise où fait réaliser les opérations autorisées en vertu de son titre minier
Toutefois, l'amodiataire est assimilé au titulaire.

14, L'inventaire de la situation a le sens qui lui est attribué.à l'article 15.

= een LL d ue a

16. Amodiation : un louage pour une duréc déterminée ou Indéterminée, sans facuité da sous
louage, de tout ou partie des droits attachés à un droit minier ou une autorisation de Gorrières
Moyennant une rémunération fixée par accord entre l'amodiant et l'amodiataire,

16. Droits Minlers Amodiés : désigne l’ensemble des droits et obligations attachés aux Permis
d'Exploitation en vertu de la Législation Minière, susceptible d'être exercés ou requis de son
titulaire, dans les limites du Périmètre défini par les coordonnées géographiques figurant dans
l'annexe. 1, que l’amodiant amodie en faveur de l'Amodiataire, conformément au présent
contrat d'Amodiation et à Ja Législation Minière,

17, Mine : tout gisement ou gisement artificiel des substances minérales classées en mines,

exploitable à ciel ouvert ou en souterrain, et/ou de toute usine de traitement ou de
transformation des produits de cette exploitation se trouvant dans le Périmètre minier, y
compris les installations et les matériels mobiliers et immobiliers affectés à l'exploitation.

18. Gîte minéral : toute concentration anormale et naturelle des substances à la surface ou
profondément dans la croûte terrestre,

19. Activités minières : tous services, fournitures ou travaux de l’art des mines directement liés à
la prospection, à la recherche, à l’exploitation minières et aux substances minérales, y compris
les travaux de développement, de construction ct d'infrastructure.

20. Code Minier désigne la loi no. (07/2092 du 11 juillet 2002 portant Code Minier de la République
Démocratique du Congo.

21. Législation Minière désigne le Code Minier, le Règlement Minier, ainsi.que tout autre texte de
nature législative ou réglementaire applicable en République Démocratique du Congo se
référant-ou se rapportant au secteur minier.

22. Opération Minière : toute activité de recherche et/ou d'exploitation des substances minéraies.

23; Exploitation Minière: processus consistant à extraire des matières du gisement au moyen de
méthodes d'extraction à ciel ouvert-ou souterraines et à traiter les matières extraites dans la
production de minéraux pour la consommation commerciale,

24, Période d'Exploitation Minière: Période commençant à la date’ d'entrée dans la production
minière,

25. Règlement Minier : l'ensemble des mesures d'exécution des dispositions du Code Minier, prise
par Décret du Président de la République,

26. Titres Miniers : les certificats officiels délivrés par le Cadastre Minier conformément aux
dispositions du Code Minier et constatant les droits miniers. Le Certificat de Recherches, le
Certificat d'Exploitation, le Certificat d'Exploitation des Réjets et le ‘Certificat d'Exploitation de
petite Mine sont des titres miniers.

ute activité de recherche et/ou d'exploitation des substances minérales.

NE e
RE +
es

6

28. Périmètre : une superficie délimitée en surface et indéfiniment en profondeur sur laquelle
porte un droit minier ou un droit de carrière.

29. Les Produits désignent les produits finis provenant de l'exploitatlon de minerai de cuivre et
cobalt, y compris, les concentrés de cuivre et de cobalt, les cathodes de cuivre et de coboit, le
<as échéant, le cuivre de «haute teneur».

"30, État désigne In République Démocratique du Congo, y compris ses subdivisions administratives,
ainsi que ses entités publiques.

Dans le présent Contrat d’Amodiation, sauf précision contraire :

2

Toute référence à une personne ou à une entreprise est réputée inclure ses successeurs,

cessionnaires et ayants-droits;

La règle d'interprétation, le cas échéant, selon laquelle un contrat doit être interprété

contre les parties responsables de sa rédaction et de sa préparation ne s'appliquera pas.

3. Le présent Contrat Ile les successeurs en droits, exécuteurstestamentaires, administrateurs

de la succession, les mandataires, les cessionnaires ou les llauidateurs des parties, aussi

entièrement et effectivement comme s'ils avaient signé le présent Contrat et toute Partie

est réputée inclure les successeurs en droits de ces parties, les exécuteurs testamentaires,

les administrateurs, les fiduciaires, les cessionnaires ou les liquidateurs, selon le cas, ou une

disposition dans le préambule.

Si une définition ou disposition reprise dans le préambule confère des droits et obligations

substantiels à une Partie, ces droits et obligations doivent être appliqués et doivent être

exécutoires, mème s'ils sont repris dans la section de définitions ou dans le préambuie

S. Lorsqu'un mot est défini selon le contexte d'une clause particulière du présent Contrat, un
tel mot, sous réserve qu'il ressort clairement de la clause en question que ce mot a une
application limitée à ladite clause, a le sens qui lui est attribué, toutes les fins Visées par le
Présent Contrat, même si ce mot n'a pas été défini dans la présente clause.

6. Lorsqu'un nombre quelconque de jours est prescrit, ces jours sont comptés à partir du

premier jour inclusivement du dernier jour.

Toute disposition du présent Contrat qui est ou pourrait devenir illégale, invalide ou

inapplicsble dans toute Juridiction couverte par le présent Contrat doit, dans la mesure où

cette compétence est inopérante dans la mesure de cette interdiction ou inapplicabifité et

doit être traitée comme n'ayant pas été écrite et séparée du reste du présent Contrat, sans

invalider les autres dispositions du présent Contrat ou affecter la validité ou l'applicabilité

de cette disposition dans toute autre juridiction ;

8. Le présent Contrat sera régi et interprété conformément aux lois de la République

Démocratique du Congo,

2.

8

7.

RE EE PEN NT BON PNR EE PDP ENS PTIT RS NE ES

Le présent Contrat d'Amodiation à pour objet de définir les droits et obligations respectifs de
l'amodiant et de l'amodiataire en relation avec la réalisation du projet dans le cadre d'une
2mModiation totale par l'amodiant des droits et obligations découlant des Permis d'Exploitation
12263, 12264, 13157,13158, 13159, 13160{« les titres miniers »).

Cette amodiation, accordée par l'amodiant à l'amodiataire emporte au profit de
l'amodiataire, pour la durée de l'amodiation, le droit exclusif d'effectuer sur les périmètres
Couverts par les permis susmentionnés tous travaux de développement et d'exploitation et
de disposer en pleine propriété des produits issus des travaux, dans le respect des stipulations
du présent Contrat d’Amodiation et des-dispositions de la légistation minière.

Article 3 : Coordonnées et IImites de la partie amodiée

Les cordonnées de titres miniers y relatifs demeurent mises en évidence en annexel du
présent contrat d’amodiation.

Article 4 : Durée du contrat

Le présent Contrat d’Amodiation est conclu pour une durée de 20 ans, à compter de la date
de signature et sera automatiquement renouvelé, sauf s’il est résilié suite à un l'accord mutuel
entre les partie et cela, par écrit,

Ce Contrat d'Amodiation peut être résilié par l'une ou l'autre des parties :

- En cas d'épuisement des gisements, les rendant économiquement non viables,

+ à la date où les Permis d'Exploitation ne peuvent plus être renouVelés ou prolongés dans
toutes les.mesures permises par la Législation Minière.

er de l’amodiation

Le loyer mensuel d’amodiation est fixé à 15.000 (quinze mille doltars américains) tout compris
D'un commun accord entre les parties, ledit loyer pourraît être révisé tant à la hausse qu’à la
baisse dans 10 ans et cela, en fonction de la réalité économique qui prévaudra en ce temps-
là. Les parties conviennent que les avances d'USD 2.483.107 perçus par SODIMICO SA auprès
de SODIMIKA SA sont, sous réserve de l'exécution par l’amodiant de ses obligations relatives
à cet accord, remises suite à l'intervention financière de SOMIKA SARL et ce, conformément
aux résolutions du Conseil d'Administration Ordinaire et de l’Assemblée Générale Ordinaire
du 26 janvier 2018.

PE ANR ADR RS OR SE A RE LS A Ée A

parti

Aux conditions convenues dans le présent contrat :

6.1. L'Amodiant s'engage et garantit que:

* Ma la pleine capacité, le droit et le pouvoir de conclure le présent contrat d'amodiation
et d'accorder les droits résultants sur le Permis d'Exploitation.

11 est le seul détenteur des Titres Miniers et des droits miniers amodiés qui en
découlent,

Les Titres miniers ne font l'objet d'aucune charge, privilège ou garantie en faveur d'un
Yiers et ne font l'objet d'aucune procédure, réclamation ou litige qui pourrait affecter
les droits d'amodiataire en vertu du présent contrat.

À sa Connaissance, il n'existe aucun litige ou procédure de quelque nature que Ce soit
En cours ou susceptible de se produire, en relation avec les Permis Miniers ou l'objet
du présent contrat, ou qu'il est menacé d'être poursuivi contre l’amodiant; et

Toutes les informations. relatives aux Titres Miniers sont exactes et complètes dans
toutes ses composantes importantes, et aucune information significative ou pertinente
n'a été dissimulée par l’amodiant à l'amodiataire.

L Mettre à la disposition de l’amodiataire les parties des périmètres délimités relatifs aux
: Titres Miniers et assurer leur jouissance pacifique conformément aux lois de la
République Démocratique du Congo.

Donner accès à lamodiataire à toutes les données, informations, dossiers et rapports
disponibles relatifs aux Titres Miniers;

Donner accès à l’amodiataire, ou s'assurer que l'amodiataire a accès aux périmètres
correspondant aux Permis Miniers et assister l’amodiataire autant que nécessaire dans
l'interface et les relations avec les communautés locales,

Sans préjudice des obligations spécifiques incombant à l'amodiataire, soutenir et
assister l’amodiataire dans l'accomplissement de ses obligations au titre de la
Législation Minière et dans ses relations avec les Autorités Congolaises, afin de
préserver la validité et la conformité des Titres Miniers et Ge garantir à l'amociataire,
une jouissance paisible pour l'exécution de ses travaux de Développement et
d'Exploitation Minière, les Parties conviennent que cette obligation s'étend d'une
; obligation de moyens dans la mesure où l’amodiant ne sera tenu responsable que si
* l'amodiataire démontre une faute de l’amodiant et l'étendue du dommage causé par
une telle faute.

Sans préjudice des obligations spécifiques incombant à l'amodiataire, renouveler les
titres miniers pour la durée maximale autorisée par la législation minière avant
2 l'expiration desdits titres miniers.

d Effectuer, aux frais de l’amodiataire, toutes les autres procédures administratives
exigées de l'amodiataire en vertu de la Législation Minière, pour assurer l'applicabilité
des droits accordés à l'amodiataire en vertu du.présent. contrat;

>

Ne pas créer vu permettre la création de toute charge, privilège ou sécurité de toute
nature en faveur de tiers sur les titres miniers sans l'accord préalable écrit de
“ Yamodiataire,

“e Ne pas transférer ou accorder un droit à un tiers sur les Titres Miniers sans l'accord
e préalable écrit de l'amodiataire, et

En général, respecter les dispositions du présent contrat dé l'amodiaraire.

2
Le —

: RS LL

; 6.2. L'amodiataire s'engage et garantit que:

7 Payer le prix du louage convenu et se livrer, par ses moyens propres selon les
règles de l’art, aux opérations d'exploitation du gisement amodié ainsi qu'à
toutes activités autorisées à l'intérieur et à l'extérieur du périmètre déiimié,
conformément aux Code et Règlement Miniers ;
Recourir essentiellement et en priorité au personnel d'appoint fourni par
l'Amodiant et l’amodiataire à compétence égale ;
Intégrer l'étude de faisabilité déjà réalisée par SODIMIKA SA, l'ancien titulaire
ÿ ! des Titres Miniers, qui comprendra tous les aspects liés à l'exploitation
à minière, au traitement métallurgique et au chronogramme des différentes
étapes des opérations.
Intégrer et respecter le contenu de l'étude environnementate du projet déjà
à réalisée par l'ancien titulaire des Titres Miniers étant SODIMIKA SA ;
* Recourir à la sous-traitance locale avec les Petites et Moyennes Entreprises ;
: Présenter, au moment de l’exploitation-production effective, à l’amodiant le
Un rapport mensuel qui entrent dans la ligne de calcul des royalties,
- Payer les royalties à SODIMICO SA {qui est redevable légal), en vertu des Titres
Miniers qui seront de 2,5% des recettes provenant de la production minière
, É effective, °
- Payer les taxes et droits dus en vertu des titres miniers,
| - Présenter son programme sur la contribution du projet au développement
économique et social des communautés locales affectées par ledit projet.

-. Les dispositions ci-dessus, lues avec les autres dispositions du présent accord, constituent les
5 conditions de maintien et de réinvestissement nécessaires à l'exploration et au développement
: appropriés du gisement tel que requis par l'article 177.

£ Les Parties reconnaissent qu'elles peuvent être tenues responsables si une quelconque des
ni déclarations et de garanties faites au profit de l'autre Partie s'avère être fausse ou cesse à tout
è Î moment d'être exacte dans l'une de ses quelconques composantes importantes, sauf si elle peut

être corrigée dans un délai raisonnable. Le délai raisonnable ne peut pas dépasser trente (30) jours
ouvrables à compter de la connaissance de cette circonstance.

Article 7 : Exclusion

Les infrastructures et autres biens de l’amodiant se trouvant encore dans le périmètre amodié
avant la signature du présent contrat n’en font pas partie. Leur utilisation par l'amodiataire fera
Y'objet d'un arrangement particulier, La Commission Conjointe sera chargée de faire un inventaire
des biens, installations et actifs de l'amodiant, de l’amodiataire et de SODIMIKA, ancien titulaire
des permis amodiés et cela; dans les deux mois à dater de la signature du présent Contrat
d'Amadiation.

PA tn AIR RAS

10

4 : Impôts, taxes, royalties et pas de porte
L'amoéiant et |” , |
vis de PER À pointer s'engagent à être conjointement et solidairement responsables vis-à-
taxes et to nou Stant toute clause contraire, l'amodiataire est responsable du paiement des
l'amodiant, ts dus en vertu des Titres Miniers, Toutefois, en cas de défaillance de l'amodiataire,
p fésponsable vis-à-vis de l'Et: é it de recours contre
l'amodiataire défaillant, at, sous réserve de son droit

pre $ Constatent que, conformément à la pratique mintère en ce qui concerne les contrats d'
! ation en vertu de l'article 177 du Code Minier, l'amodiataire pale habituellement «Pas de
Porte ainsi qu'une re

[2 ve . devance, Dans le cas de la présente entente, les parties ont convenu quê
i ‘amodiataire païera le loyer et une redevance de 2,5%.

Les parties constatent également que l'amodiataire à payé «Pas de Porte» pour l'entente de :

Coentreprise qui, après le procès-verbal et la lettre, a été convertie en contrat d'amodiation aux $
‘ termes de là présente entente,

Par conséquent, les Parties constatent que le Pas de Porte, ou tout autre droit d'introduction ou

d'entrée similaire, à l'égard du présent Contrat et du total des réserves probables ou prouvées, qui

; peut être quantifié à tout moment pendant la durée du présent Accord et se rapportant aux Titres

Miniers, a été payé et été liquidé par l'amodiataire. Les parties conviennent que l’amodiataire ne

l sera pas responsable d’autres paiements liés au Pas de Porte. L'amodiant accepte de toujours

ë indemmniser l'amodiataire, ses successeurs et ses ayants droit, malgré la date de signature du
| |

présent accord, et de les tenir à couvert de toute réclamation qui pourrait leur être faite par un
tiers à l'égard du paiement de pas de porte.

Arücle 9 : Conditions d'exploitation et de maintien

Les parties arrêtent que les conditions d'exploitation et de maintien du gisement seront conformes

au prescrit de l'Article 204 du Code Minier et aux dispositions du Règlement Minler, en respectant
les normes techniques, sécuritaires et environnementales.

!

4 ; Article 10 : Sous-location

Î Conformément à l’article 177 alinéa 1 du Code Minier, l'Amodiataire s’interdit pendant toute la
4 durée du présent Contrat d’Amodiation de sous-louer tout ou partie des droits miniers amodiés.

d Article 11 : Responsabilité et Assurance

: 11;1. : Responsabilité
4 É Sans préjudice des dispositions du dernier alinéa de l'Article 177 et dans le respect de l'Article 181

pépalement responsable envers tiers dans

€

É du Code Minier, l'AÂmodiataire
Î l'exécution du présent Contrat

ne

AAA NS PILE LT NL

A12,: Assurance

L'AModiataire est tenu d
c s le so
d'accidents et d'incendies ne PO

et e près d' 'assur afin de couvrir sa responsabilité en cas
auprès d’| 2Ssurance d
connue par l’Amodi

Une compagnie d'assurance constituée conformément à la Loi

Article 12 :

12.1, 3 Réstltati ni du Contrat
Conformément aux di
cas de non-
par l’'amodi

Ispositions de |!
Paiement par l'amodiatai
ätaire des lois et règleme
es pour l'amodiant («no

article 177 du Code Minier, le présent Accord sera résilié en
re des taxes, droits et redevances dus à l'État et de non-respect

ts entraînant des conséquences financières et administratives
n-conformité »),

Les ne quon iennent que le défaut de l'amodiataire de réaliser la production minière réelle du
Emme dre ne ieS Cinq ans suivant la Signature du contrat d’amodiation ne sera pas considéré
comme une NOn-conformité,

L'amodiant convient qu'avant d'exercer ses droits en Vertu du paragraphe 3 de l'article 177 du Code
Minier, il doit notifier par écrit à l'amodiataire tout cas de non-conformité ("Avis de non-
conformité") exigeant de l'amodiataire qu'il remédie au non -conformité dans les 30 jours
ouvrables suivant la réception de l'avis de non-conformité ou toute date ultérieure que

l'amodiataire peut, sur demande écrite de l'amodiant, consentir par écrit, consentement qui ne
peut être refusé sans motif raisonnable («période de préavis»).

Si l'amodiataire n'a pas rempli son obligation au cours de la période de préavis, l’'amodiant peut,
par écrit notifié à l’amodiataire dans les dix (10) jours ouvrables après l'expiration de la période de
préavis, déclarer que le présent contrat d'amodiation doit être résilié dans. ériode de trente

(30) jours ouvrables à compter de ta réception par l'amodiataire de l'a
l'amodiant.

12.2 Résiliation du contrat par l'amodiataire

2 -
Sil’amodiant n'a pas exécuté une obligation importante qui lui incombe ei résent contrat
de location, l’amodiataire peut donner un avis de conformité dans les trente (30) jours ouvrables,

Si l’amodiant n'a pas rempli son obligation dans lés trente (30) jours ouvrables suivant la réception
de la mise en demeure de l’amodiataire, ce dernier peut, par notification écrite à l‘amodiant gans
les dix (10) Jours Ouvrabies après l'expiration du délai l'avis de défaut, de déclarer que le présent
contrat d'amodiation sera résilié au terme d'une période de trente (30) jours ouvrables à compter
dé la réception par l'amodiant de la notification de résiliation envoyée par Û amodiataire, étant
toutefois entendu que si a nature de l'inexécution ne permet pas dy remédier dans un délai de
trente (30) jours ouvrables, l’amodiataire ne pourra pas utiliser son dyoit de rétractation si

EU

. 12
l'amodiant à commencé

à y remédier : v'es ct
: : o (2 ouvrab'es
continue à y remédier et que le défaut ex ee celte période de trente (20) jours ouvi

ctivement réparé dans un délai raisonnable.
12.3: Résiliation du cont

ent ie .
pe ioLs résilié Par un préavis de 3Q (trente) Jours ouvrables en cas de défaut de
P fAtaire de 6 (six) loyers consécutifs visés à l'Article 5.

12.4: Conséquence de la résillation du contrat

En cas de résiliation du
12.2, l'Amodiant accept.
tout ce qui est nécessaire et de signer tous les
parties à la position où elles

contrat d’amodiation Concluant un Contrat de coentreprise selon les mêmes termes et conditions
que le Contrat de coëntreprise Précédemment conclu entre les parties, ou b} l'Amodiant est tenu,
sur demande, de rembourser à Somika, son représentant, tous les frais d'investissement engagés
par snkD et ses sociétés affiliées pour le développement et l'exploitation des droits miniers
amodiés,

p
e,

Article 13 : Modification

Le présent Contrat ne Pourra être modifié que par voie d'Avenant rédigé et signé
en original par les deux Parties,

Article 14 : Comité Conjoint

L’Amodiant et l’Amodiataire er
pour toute la durée du présent Contrat d’
privilégié pour examiner et discuter de
opérations. La composition et les missio:

‘éeront un Comité Conjoint qui restera en place
l'Amodiation. Le Comité sera un forum de discussion
tout sujet d'importance concernant la conduite des
ns du Comité Conjoint sont détaillées en annexe 2.

Article 45 : Engagements réciproques

Aux termes du présent contrat d'amodiation, l’amodiant et l’amodiatairé s'engagent,
mutuellement, à:

- Coopérer pour assurer l'applicabäité du présent Accord et la validité et le renouvellèment
des Titres miniers, aux frais de l'amodiateur: et

iniers, et destinées à tre affectées à la réalisation des Opérations au plus tard dix (10)
rs Ouvrés avant le début de la Période de Développement

(inventaire de la situation
#%
CE —

PEUT céder directom : |
0 ent ou indi à ligations résultant
Ntrat d Amodiation à jé tement 565 droits ct ob igatio!

k ent Un affil
réorganisation, Toute Cession directe o

ié, ainsi qu'à un tiers pour des besoins légitimes de
présent Contrat d'Amodiation requiert

U indirecte des droits et obligations résultant du
Sétord préalable écrit de l'autre partie.

d'être un affilié, ou ce tiers cesse du pourvoir au
€ s'engage à prendre toutes les dispositions requises

Le: ï ï
so peus <oncluront les accords et Sffectueront les formalités agministratives nécessaires

soin de | ©PPOsabilité de la cession et le cas échéant, de la rétrocession.
L’amodiant Convient que,
autre Manière, directeme

droits en vertu du prés

dans le-cas où il souhaite transférer, attribuer, nantir ou de toute
ft ou indirectement, rever ou aliéner les Titres Miniers et / où ses
ent contrat d'amodiation, l'amodiant est tenu, sur demande, de
à son prête-nom ou à ses partenaires

t fourni des fonds, tous les frais d'investissement engagés pour les
mprennent, sans limitation,

ant est tenu également de retourner tous les actifs,

Article 17 : Droit d’applicable et langue

Article 18 : Règlement des litiges et arbitrages

Tout. litige survenant dans le cadre du présent contrat sera de préférence réglé à l'amiable et
les représentants de l'amodiant et de l'amodiataire Seront autorisés à fe faire. Au cas où la
négociation entre les représentants désignés n'aboutit pas à un accord signé par les Parties
résolvant le litige dans les 14 (quatorze) jours ouvrables à compter de la notification du
différend par écrit par l'une des parties à l'autre, les Parties doivent se référer äla résolution
des litiges par voie d'arbitrage conformément aux règles prescrites par l'Acte Uniforme
OHADA pour l'arbitrage par la Cour Commune de Justice et d ‘Arbitrage, ("CCJA").

tous les frais de développement et

SRI Gtrate

Youtes les m:
RS

RAS non repré
vole asc Nrepéses dans le présent contrat devront être réglées conforment aux
pertinentes de ta eg EEMENES | Miniers ainsi qu'aux entres dispouitiont mine
». à Solaise,
L'amodiant s. N '
ant se réserve le

Contrat d'Amagi ne le JA contrer ou d'insporter personnellement où per un expert le

ATION conformément à l'articte 180 du Code Minier.
Les parties convi
N Laneat que là période de déve ANUE etes

SUIvES Après ladite période période de développement soit de 5 ans et la rutbetion FER
Aucune déciarati ï à di

âveune décronon publique, ni divulgation À Ja presse, ne pout être foie par rapport ce

‘à oial ù Ÿ
permis par Hlon à Moins que cela n'ai été consenti par écrit par les parties OÙ sauf

en conforme loi en vigueur en ROC ou par là loi applicable aux affiliés, aux parties EU ENCOrR
onformité à la loi du marché boursier,

crane des parties doit tenir la confidentialité et rassurer que 505 représentants, 2ACNtS OÙ

nseilers professionnels s'en tiennent à la confidentiaité et Gennant un sceret la
documentation, l'information et tout autre moyen fourni par l’autre partie, ses consultunts
OU Toute sutre autorité par rapport à ce contrat d'amodiatlon et à toute diseussion ou
SocUMENT ayant trait aux négaciations et identifié comme étant confidentiel.

Exception :

Une partie n’est pas tenue de respecter la confidentialité en ce qui concerne :

1, Les informations qui sont ou deviennent publiquement disponibles (autrement qu'en

violation du présent Contrat d'Amoiation) ou qui sont développées indépendamment par
une partie.

M. Les informations que la partie réceptrice est en.mesure de démontrer qu'elle était en sa
possession avant sa divulgation par preuve écrite.

LLA

les informations fournies par une partie à ses affiliés, de la part des dirigeants, employés,
consultants indépendants et conseillers professionnels mandatés pat une partie,
entrepreneurs existants ou potentiels, investisseurs potentiels, banques où iisttutions
financières, avec l'obtention de financement, pour l'évaluation des projets associés au
développement des Permis d'Exploitation ct sur la base des informations strictement
nécessaires, à condition que le destinataire concerné de l'information confidentielle:

a sous réserve d'une obligation de confidentialité en ce qui concerne les obligations
professionnelles ou contractuelles; ou

Être informé de la nature confidentielle de ces informations confidentielles et
roger par écrit à se conformer à des restrictions de confidentialité substantiellement

GNques à celles prévues dans cet article: Æ

ARR A D RSR A NP S AS A ma RE

15

A .
Le divulgation d'informations, dans la mesure requise par la lol, par un tribunal compétent,
une autorité de régulation ou une bourse reconnue; et È

La divulgation d'une information ait été convenue par les parties avant,
Obligation de confidentialité :

Pour le besoin de cet article, Les parties devront :

S. Garder confidentiel toute information, tout document, équipement, matériel en
Sécurité.et séparer les dossiers dans des endrots confidentiels pour éviter toute divui£ation
aux personnes non autorisées, 1

a Maintenir des procédures administratives appropriées afin d'éviter toute perte
d'information confidentielle,

LA S'informer mutuellement de toute perte d'information confidentielle afin de
prendre des mesures adéquates ou préventives,

Restitution information confidentielle
A la demande d'une des parties, ii convient:

1. de détruire ou de retourner tout document ou support y compris les copies contenant,
reflétant ou comprenant une information confidentielle,

de supprimer toute information confidentielle de son ordinateur ou de supports
électroniques,

n

Certifier par écrit à ce dernier qu'il a satisfait aux exigences de l'Article 16.1 étant entendu

que l’amodiant peut conserver les documents et supports contenant, reflétant, intégrant

ou fondés sur les Informations Confidentielles dans la mesure requise par la foi ou par 1
‘toute autorité gouvernementale ou réglementaire, ainsi que les procès-verbaux de toute

réunion de ses organes directeurs, et tout document de travail incorporant des

‘informations confidentielles.

L

Indépendance des clauses de ce contrat . Î

il est convenu que l’invalidité, l'inapplication, l'inefficacité ou l'impossibilité d'application

d’une des clauses de ce contrat d'amodiation ne devra pas affecter fa validité, l'application,

la légalité ou l'application des autres clauses de ce contrat. Par ailleurs, les parties devront |
négocier de bonne foi le remplacement de [a clause concernée par une autre valide, |

légatement applicable devant avoir le même effet que celle er DA
É.

TT

E—
VrT

- conseils Judiciaires) encourus Pour des négociati

TP D, Bo SR

16

Aucun amendement du pré:

partie s'i n'a été fait par présent Contrat d‘amodiation ne sera valide et ne pourra en foire

it.
Accord Rlobal des parties

Ce contrat. d'amodiation

n constitue l'ai ï ce toutes
déclarations et conventions Ccord global entre parties et rempla

antérieures écrites ou orales en rapport avec ce sujet.

Coûts et dé
Sauf stipul.
s'acquitter

PE Contraire dans ce contrat d’amodiation, chaque partie est tenue de
es coûts et dépenses (y compris les frais de consultations externes, de débat et
ions, préparations et mises en application du

présent contrat ou se rapportant aux documents relatifs au projet, aux demandes de

modification où aux imperfections.

Notifications

LU notifications, demandes ou autres communications relatives au présent contrat
d'amodiation doivent être faites par écrit et considérées être faites lorsqu'envoyées à l'autre

partie par lettre d'enregistrement ou par courrier moyennant un accusé de réception ou par
mail ou courriel aux adresses ci-dessous :

Pour l'Amodiant:

À l'attention du Directeur Général de LA SOCIETE DE DEVELOPPEMENT INDUSTRIEL ET MINIER
DU CONGO SA

549, Avenue Adoula, Commune Annexe, Ville de Lubumbashi, Province du Haut-Katanga, en
République Démocratique du Congo,

Pour l’Amodiataire :
À l'attention du Directeur Général de LA SOCIETE MINIERE DU KATANGA SARL

588, Route Kipushi, Commune Annexe, Ville de Lubumbashi, Province du Haut-Katanga, en
République Démocratique du Congo

Les notifications et autres communications séront valides et considérées être faites
moyennant un.acçusé de réception d'un mail enregistré ou courriel avec date d'envoi si faite
pendant les heures de service sinon à la date du jour ouvrable suivant la date de réception
én cas de courrier où de la communication électronique et la responsabilité incombe à ja
partie recevant d'en prouver le contraire. Tout changement d'adresse doit être notifié à
l’autre partie:endéans 10 jours ouvrables avant d'entrer en vigueur.

PE 4

cn : nn A2 Mon ah peter
DR PRE A RL 6 GS LME DS A RAR

17
et l'entrée en vigueur

Les parties désignent M. Grégoire Kabey, Directeur Général Adjoint de la SODIMIKA
d'authentifier le présent Contrat d

‘Amodiation e: i ivé près
l'Amodiation et d'accomplir les formalités relati es aus " ss
du CAMI en Prévision de l’ar ticle 12 du Code inier. Le prése t contrat entre En Vi UeuI a
date de sa signature. " ni &

Article 21: Enregis! trement

: . ropres
Les parties conviennent que l’amodiataire enregistre ce contrat auprès du CAMI à ses Ps de
frais. Toutefois, les Parties pourront convenir que l'amodiant procédera, aux
l'amodiataire, l'enregistrement du Contrat d'amodiation,

Article 22 : Dispositions finales

ï umbashi et
Les parties signent ce contrat en 6 exemplaires ce … menriernenses 2018 ee formalités
chaque partie reconnaît en avoir reçu une-copie et les 4 autres sont réservée:
d’authentification et d'enregistrement au registre minier.

A
SUBRAMANIAN NACHIAPPAN urent Eve) KANG:
Directeur Financier Directeur Génér: >

: sé tih
TA AT ST ai gén pe Bah A, ]

ANNEXE 2
COMITE CONJONIT

PONT ns

j

2
1 Missions

LA Principes Généraux ‘

LLA jl 5e
ac T'AMGDn ent Sora servir de forum de discussion privilégié
œuvre des satin St VAMODIATAIRE dans le cadre de la mise en

ations du Présent Contrat d'Amodiation,

1.12 Le comité Conioi
: ; “noi pourra notamme: i
Sujets en rapport les Pa is nt être le forum Pour discuter des

», 12264, 13157, 13158, 13159
4 ï ‘
[A] Le Programme (en ce Compris ses mises à jour) ; :

Gi)

Les Rapports jet

| Gi) Tout autre document que l'AMODIANT

! €n vue de Jui Permettre de veiller à la

Pourra raisonnablement requérir
Présent Contrat d'Amodiation,

mise en œuvre des Stipulations du

étant entendu Que J'AMODIATA|

tant ÎRE conservera seul le pouvoir de
décisions Concernant les questi

prendre les
ons opérationnelles.

{ 12 Approbation des Parties

1:2.2. L'approbation donnée pendant la réunion sera

‘Partie concernée, à moins qu'elle ne conteste |.
: dans un délai maximum de quinze (15) Jours
L la tenue de la réunion

réputée opposable à la
la décision par écrit
Ouvrables à compter de

2.. Composition
2.1 Présidence

Le Comité sera présidé par'un Président nommé par l'AMODIATAIRE lequel

sera assisté d'un Vice-président nommé par l'AMODIANT,

a mr om 080 A TDR APE AR PE AR SORT
Et

2.1.1 Fonctions

<renction Principal du Président, assisté du. Vice-Président, ser
rer les discussions entre les membres du Comité Conjoint.

2.2 Membres

Le Comité Conjoint sera composé au maximum de six (7) membres
Personnes Physiques, dont au maximum quatre (4) (en ce compris le
Président) scront désignés par l'AMODIATAIRE et au maximum trois (3)
(en ce compris le Vice-President) seront désignés par l'AMODIANT.

2.2.1 Indemnisation
(Les membres du Comité Conjoint ne recevront aucune
rémunération ou Indemnisation particulière pour leur fonction de

membre s'ils perçoivent déjà une rémunération de la part-d'unc
Partie en qualité d'employé ou de consultant.

ti) Chaque Partie devra, si nécessaire, prendre en charge la
rémunération et les dépenses des membres qu’elle désigne
comme ses représentants au Comité Conjoint,

2.2.2 Durée du mandant et révocation

@

Chaque Partie désignera ses représentants au Cornité Conjoint au plus
tard quinze (15) Jours Ouvrables à compter de la Date de la Signature,
et notifiera à l'autre Partie la liste de ses représentants ainsi désignés.
Gi Tout membre du Comité Conjoint pourra être révoqué à tout
moment à l'initiative de la Partie l'ayant désigné comme
représentant, sous réserve que cette Partie nomme un autre
représentant pour le remplacer.

3 Réunion
8.1 Fréquence

Les réunions du Comité Conjoint seront tenues au moins à la
fréquence suivante :

(] pendant la Période de Développement, au minimum deux (2) fois par
an ;

Gi) pendant la Période d'Exploitation, au minimum une {1) fois par an.

are eee ©
ne not Je de AN SA A a ET e

du Président où du Vice-président,
8.2 Convocation

ñ ï inze Jours

3.2.1 Les réunions seront convoquées par écrit au moine quinze (LS)
Ouvrables à l'avance, sauf en cas d'urgence,
3.2.2 Les convocations devront préciser la date, l'heure et le lieu de la
réunion, ainsi qu'un ordre du jour raisonnable détaillé.

. . . icies
3.2.3 Chaque Partie sera tenue de communiquer à l'autre Pare astres
informations que celle-ci pourrait raisonnablement juger né

Pan D R la
afin de se prononcer de manière éclairée sur l'ordre du jour de
réunion,

4. Participation

ï ss ra participer aux
Tout membre (y compris le Président et Vice-président) pe menu uen
réunions par vidéoconférence ou par des moyens trceive,
permettant d'assurer son identification et sa participation

